Citation Nr: 0603182	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  97-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a pyschiatric 
disability, to include bipolar disorder, major depression, 
and schizotypal personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1962 to May 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for bipolar 
disorder.  The claims folder was subsequently transferred to 
the Reno, Nevada RO upon relocation of the veteran.

In January 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

This matter was previously before the Board in July 2004 when 
it was remanded to the RO for additional development.


FINDINGS OF FACT

1. The competent evidence of record demonstrates that the 
veteran experienced in-service pyschiatric symptomology, 
which an examiner subsequently indicated was a personality 
disorder.

2.  The competent evidence of record demonstrates that the 
veteran's current major depression is secondary to his 
schizotypal personality disorder and is not a superimposed 
disability that was manifested in service.
 
3.  A personality disorder is a developmental defect.

4.  The competent evidence of record establishes that the 
veteran does not have a current psychosis that can be 
presumed to be causally related to the veteran's active 
service.


CONCLUSION OF LAW

A psychiatric disability, to include bipolar disorder, 
adjustment disorder, and personality disorder, was not 
incurred in, or aggravated by, active service, nor may a 
psychosis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.127 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a February 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim in his February 2003 letter.  See 
38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reason.  The AOJ's 
February 2003 letter informed him that additional information 
or evidence could be submitted to support his claim, and 
asked him to send the information or evidence to the AOJ.  
Moreover, in July 2004 the AOJ sent the veteran a letter in 
which he was specifically requested to provide any evidence 
in his possession that pertained to the claim. In addition, 
the July 2005 Supplemental Statement of the Case contained 
the complete text of 38 C.F.R. § 3.159(b), which includes 
such notice.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the May 1996 AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  Nevertheless, the Court in 
Pelegrini  noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the February 2003 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA treatment 
and examination records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9 (2005).  Service connection may be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin if the evidence as a whole establishes that the 
conditions in question were incurred or aggravated during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  With regard to 
congenital or developmental defects, service connection may 
not be granted for a defect; however, disability resulting 
from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  See 
VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2005).

As in effect prior to November 7, 1996, the provisions of 38 
C.F.R. § 4.127 establish that properly diagnosed superimposed 
psychotic disorders developing after enlistment, i.e., mental 
deficiency with psychotic disorder, or personality disorder 
with psychotic disorder, are to be considered as disabilities 
analogous to, and ratable as, schizophrenia, unless otherwise 
diagnosed.  (The veteran filed this claim in January 1996.)

As in effect from November 7, 1996, the provisions of 38 
C.F.R. § 4.127 establish that mental retardation and 
personality disorders are not diseases or injuries for 
compensation purposes, and, except as provided in 38 C.F.R. 
§ 3.310(a), disability resulting from them may not be 
service-connected.  However, disability resulting from a 
mental disorder that is superimposed upon mental retardation 
or a personality disorder may be service-connected.

In Carpenter v. Brown, 8 Vet. App. 240 (1995), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999), citing former 38 C.F.R. § 4.127 and VAOPGCPREC 82-90, 
56 Fed. Reg. 45, 711 (1990), held that service connection was 
available for a psychotic disorder that was superimposed on a 
personality disorder.

Legal Analysis

In this case, the veteran asserts that service connection is 
warranted for a psychiatric disability, to include bipolar 
disorder,  major depression, and schizotypal personality 
disorder.  As noted above, in order to establish service 
connection on a direct basis, the veteran must provide 
evidence of a current disability, an in-service injury, and a 
nexus between the current disability and an in-service 
injury.  In terms of an in-service disability, the veteran's 
service medical records reflect that in January 1964, the 
veteran underwent a pyschiatric evaluation after being placed 
on restriction after going AWOL for 29 days to go see his 
newborn daughter.  The examiner diagnosed the veteran with 
emotionally unstable personality and recommended that he be 
administratively separated from the Navy due to his emotional 
problems. 

In terms of a current disability, the record reflects that 
since September 1995, the veteran has sought outpatient 
treatment on numerous occasions for a psychiatric disability 
that has been variously diagnosed as schizophrenia, 
schizoaffective disorder, bipolar disorder and bipolar 
affective disorder.  On VA examination in August 2003, an 
examiner, after an evaluation of the veteran and a review of 
his claims file, concluded that the veteran did not have 
bipolar disorder or schizophrenia.  Rather, she diagnosed the 
veteran with schizotypal personality disorder and psychotic 
major depression, with ego dystonic hallucinations.  In terms 
of the etiology of the veteran's current pyschiatric 
disability, the examiner indicated that the veteran's current 
personality disorder was seen in the military although it was 
not diagnosed as schizotypal.  The Board notes that although 
the examiner indicated that the veteran's  current 
personality disorder was displayed in service, personality 
disorders such as that manifested by the by the veteran 
service are developmental defects and are not  diseases or 
injuries within the meaning of applicable legislation for the 
payment of compensation benefits.  38 C.F.R. § 3.303(c) 
(2005).  

However, disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  38 C.F.R. § 4.127.  Thus, although service 
connection is not appropriate for the veteran's diagnosed 
schizotypal personality disorder, a disability superimposed 
on that disorder might be service connected.  In this case, 
the record reflects that the examiner from the August 2003 VA 
examination diagnosed the veteran with psychotic major 
depression that was related to his personality disorder.  
However, the record does not demonstrate that the veteran's 
depression was superimposed on his schizotypal personality 
disorder in service.  In this regard, as noted above, the 
examiner from the August 2003 VA examination indicated that 
the veteran's actual military service did not cause the 
veteran's psychotic major depression and that it had its root 
in his personality disorder, which was noted in the military.  
According to the examiner, the veteran was aware enough of 
his social lacking due to his personality disorder, and that 
he suffered depression because of it.  She further stated 
that veteran's failure to handle the rigors and expectations 
of the military due to his personality disorder "probably" 
started the depression, which became worse over the years.  
Such opinion only speculates as to the probability of the 
etiology of current depression, and is not sufficiently 
definitive to establish that the veteran has current 
psychotic major depression due to service.

Therefore, based on the above medical findings, the Board 
concludes that the veteran is not entitled to a grant of 
service connection on a direct basis for his psychiatric 
disability.

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that a 
psychosis was demonstrated within one year of separation from 
service.  Although the evidence of record indicates that the 
veteran has been diagnosed with schizophrenia, 
schizoaffective disorder, and psychotic major depression, 
there is no evidence that establishes that a psychotic 
disorder was demonstrated within one year of separation from 
service.  In this regard, the record reflects that the first 
diagnosis of such psychosis was in 1995, many years after the 
veteran's service.  Thus, the Board concludes that the 
veteran is also not entitled to a grant of service connection 
for a psychiatric disability, on a presumptive basis.

Therefore, based on the above findings, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disability, to 
include bipolar disorder, major depression, and schizotypal 
personality disorder, and the claim must be denied.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 
2002) and 38 C.F.R. § 3.102 (2005), but it does not find that 
the evidence is of such approximate balance as to warrant its 
application.


ORDER

Entitlement to service connection for a pyschiatric 
disability, to include bipolar disorder, major depression, 
and schizotypal personality disorder, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


